NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                        No. 20-2242
                                        ___________

                               DWAYNE KAMAR SYBBLISS,
                                                  Petitioner

                                              v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                           On Petition for Review of an Order of the
                                Board of Immigration Appeals
                                 (Agency No. A062-463-186)
                              Immigration Judge: Mirlande Tadal
                          ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   June 3, 2021
           Before: GREENAWAY, JR., KRAUSE and BIBAS, Circuit Judges

                                (Opinion filed: August 5, 2021)
                                        ___________

                                         OPINION *
                                        ___________

PER CURIAM

       Dwayne Kamar Sybbliss petitions for review of his final order of removal. We

will deny the petition.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             I.

       Sybbliss is a citizen of Jamaica who entered the United States as a lawful

permanent resident in 2012. Sybbliss was later convicted twice in 2015 and once in 2018

of possessing 50 grams or less of marijuana in violation of N.J. Stat. Ann. § 2C:35-

10(a)(4). On the basis of all three convictions, the Department of Homeland Security

charged Sybbliss as removable for having been convicted of a controlled substance

violation “other than a single offense involving possession for one’s own use of 30 grams

or less of marijuana[.]” 8 U.S.C. § 1227(a)(2)(B)(i). (A.272.) Sybbliss conceded his

convictions but contested the charge. He did not apply for any relief from removal. An

Immigration Judge (“IJ”) sustained the charge and ordered Sybbliss’s removal to

Jamaica. The Board of Immigration Appeals (“BIA”) affirmed by dismissing Sybbliss’s

appeal on the merits. Sybbliss petitions for review. 1

                                             II.

       Sybbliss raises essentially four arguments on review, but they lack merit. First,

Sybbliss argues that he is not removable pursuant to § 1227(a)(2)(B)(i) because he

qualifies for the so-called “personal use” exception under that statute. As noted above,

the statute renders noncitizens removable for controlled substance violations “other than

a single offense involving possession for one’s own use of 30 grams or less of


1
  We have jurisdiction under 8 U.S.C. § 1252(a)(1). Sybbliss’s convictions limit our
jurisdiction to constitutional claims and questions of law. See 8 U.S.C. § 1252(a)(2)(C),
(D). Sybbliss’s arguments qualify, and we review them de novo. See Myrie v. Att’y
Gen., 855 F.3d 509, 515 (3d Cir. 2017).
                                              2
marijuana[.]” 8 U.S.C. § 1227(a)(2)(B)(i). Sybbliss argues that he qualifies for this

exception because his three offenses collectively involved less than 30 grams.

       The BIA properly rejected that argument. The statute excepts only a “single

offense,” and Sybbliss does not qualify for the exception because he has been convicted

of three offenses, 2 not one. See Rodriguez v. Holder, 619 F.3d 1077, 1079-80 (9th Cir.

2010) (per curiam). None of the authorities on which Sybbliss relies suggests otherwise, 3

and his arguments about Congressional intent and the wisdom of the law 4 do not allow us

to disregard the plain language of this statute. Thus, we agree with the BIA that Sybbliss

does not qualify for the personal-use exception. 5


2
 In his brief, Sybbliss asserts that his 2018 conviction “was expunged by a State Judge.”
Sybbliss has not provided any details or raised any argument in that regard, and he does
not appear to have raised this issue before the BIA. In any event, the analysis herein
would be the same if Sybbliss had two operative convictions rather than three.
3
  Sybbliss relies, for example, on Esquivel v. Lynch, 803 F.3d 699 (5th Cir. 2015). In
that case, the court rejected the BIA’s conclusion that the personal-use exception did not
apply to a conviction of possessing marijuana within 1,000 feet of a school. See id. at
702-06. Esquivel did not involve multiple convictions and did not suggest that the
personal-use exception applies despite multiple conviction. To the contrary, the court
recognized that the exception applies only when the conviction in question is the
noncitizen’s first controlled substance offense. See id. at 702.
4
  Sybbliss notes that New Jersey voters have approved a state constitutional amendment
legalizing recreational marijuana. He does not argue that this development invalidates
his convictions or their immigration consequences, however, and it does not. Cf. Khan v.
Att’y Gen., 979 F.3d 193, 201-03 (3d Cir. 2020).
5
 For the same reason, we reject Sybbliss’s argument that he was eligible for a waiver
under 8 U.S.C. § 1182(h). That provision, inter alia, allows the Attorney General to
waive inadmissibility under § 1182(a)(2)(A)(i)(II) “insofar as it relates to a single offense
of simple possession of 30 grams or less of marijuana[.]” 8 U.S.C. § 1182(h); see also
                                            3
       Second, Sybbliss argues that his marijuana convictions are not otherwise

removable offenses under § 1227(a)(2)(B)(i). He relies solely on a statement by a panel

of this Court in Saunders v. Attorney General, 197 F. App’x 189 (3d Cir. 2006) (not

precedential). In that case, the panel concluded that the offense of selling marijuana in

violation of New York Penal Law § 221.40 did not qualify for the personal-use exception

because the offense required a sale rather than mere personal use. See id. at *1. In doing

so, the panel stated that, while § 1227(a)(2)(B)(i) “does not require that petitioner have

engaged in ‘trafficking” in a controlled substance,” it requires “that he has engaged in

something more than mere possession of less than 30 grams of marijuana.” Id.

       Sybbliss argues that his offenses are not removable under the statute because, even

considering his three convictions collectively, he did not engage in “something more than

mere possession of less than 30 grams of marijuana.” But this statement in Saunders, in

addition to appearing in a nonprecedential opinion, merely distinguished between an

offense involving a sale and an offense involving personal use. It did not address the

effect of multiple convictions. Nor did it suggest that convictions of marijuana

possession that do not qualify for the personal-use exception are not controlled substance

violations, which they indisputably are. 6


Syblis v. Att’y Gen., 763 F.3d 348, 352 (3d Cir. 2014) (emphasizing that the waiver
applies only to a “single offense”).
6
  Before the IJ, Sybbliss filed a motion to terminate his removal proceeding and argued
that his convictions do not qualify as removable controlled substance violations for the
different reason that New Jersey law classifies them as disorderly persons offenses. He
                                               4
       Third, Sybbliss argues that the IJ denied him due process because she acted as an

advocate for the Government by “bringing” or “expanding” the charges against him to

include all three of his convictions. Sybbliss claims that the IJ did so because the

Government, in opposition to his motion to terminate, did not specifically argue that his

three separate convictions prevented him from qualifying for the personal-use exception.

       There is no basis for this argument. Sybbliss’s motion to terminate was not based

on the personal-use exception. In any event, the Government expressly charged Sybbliss

as removable on the basis of all three of his convictions and expressly charged that he

was removable because he was convicted of a controlled substance violation “other than

a single offense involving possession for one’s own use of 30 grams or less of

marijuana[.]” 8 U.S.C. § 1227(a)(2)(B)(i). (A.272.) The IJ did not “bring” a charge or

“expand” the charges against him by sustaining that charge.

       Finally, Sybbliss argues that the IJ erred in informing him that he is not eligible for

cancellation of removal under 8 U.S.C. § 1229b(a). Sybbliss raised this argument before

the BIA, and the BIA did not address it, but we need not remand for the BIA to do so

because Sybbliss is ineligible for cancellation as a matter of law. See Ricketts v. Att’y

Gen., 955 F.3d 348, 351-52 (3d Cir. 2020); see also Yuan v. Att’y Gen., 642 F.3d 420,

427 (3d Cir. 2011) (adopting harmless-error review in the immigration context).




has not raised that issue on review. Even if he had, the IJ applied the proper framework
in rejecting that argument and we see no immediately apparent basis to question her
conclusion. See Castillo v. Att’y Gen., 729 F.3d 296, 307 (3d Cir. 2013).
                                             5
       Lawful permanent residents like Sybbliss are eligible for cancellation of removal

if, inter alia, they have “resided in the United States continuously for 7 years after having

been admitted in any status[.]” 8 U.S.C. § 1229b(a)(2). The period of continuous

residence is deemed to end either “(A) . . . when the alien is served with a notice to

appear under section 1229(a) of this title, or (B) when the alien has committed an

offense” that renders the alien inadmissible or removable, “whichever is earliest.” 8

U.S.C. § 1229b(d)(1)(A) & (B) (emphasis added).

       Sybbliss relies on the first of these provisions, as well as Pereira v. Session, 138 S.

Ct. 2105 (2018), in arguing that he accrued seven years of continuous residence before

the DHS served his notice to appear in October 2019. But Sybbliss’s period of

continuous residence ended under the second of these provisions before he accrued seven

years. Sybbliss arrived in the United States in 2012, and he committed all three offenses

between 2015 and 2018, so his period of continuous residence ended under the second of

these provisions before he accrued seven years. See Barton v. Barr, 140 S. Ct. 1442,

1449 (2020). Pereira did not involve the second of these provisions and does not

otherwise support any argument in this regard. See Pereira, 138 S. Ct. at 2110 n.3

(noting that § 1229b(d)(1)(B) “is not at issue here”).

                                             III.

       For these reasons, we will deny Sybbliss’s petition for review. The Government’s

motion to dismiss his petition for lack of jurisdiction is denied.


                                              6